 



EXHIBIT 10-P-2

EXECUTION COPY

$337,500,000

THREE-YEAR
CREDIT AGREEMENT

dated as of October 29, 2002

among

Rockwell Automation, Inc.

The Banks Listed Herein

Bank of America, N.A., Citibank, N.A.,
Deutsche Bank Securities Inc., and UBS AG, Stamford Branch,
as Syndication Agents

Mellon Bank, N.A. and Wells Fargo Bank, N.A.,
as Co-Syndication Agents

and

JPMorgan Chase Bank,
as Administrative Agent

J.P. Morgan Securities Inc.,
Sole Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

   
ARTICLE 1
           
DEFINITIONS
       
Section 1.01.   Definitions
    1  
Section 1.02.   Accounting Terms and Determinations
    12  
Section 1.03.   Types of Borrowings
    12      
ARTICLE 2
           
THE CREDITS
       
Section 2.01.   Commitments to Lend
    13  
Section 2.02.   Notice of Committed Borrowing
    13  
Section 2.03.  Competitive Bid Borrowings
    13  
Section 2.04.   Notice to Banks; Funding of Loans
    18  
Section 2.05.   Evidence of Debt
    18  
Section 2.06.   Maturity of Loans
    19  
Section 2.07.   Interest Rates
    19  
Section 2.08.   Method of Electing Interest Rates
    21  
Section 2.09.   Facility Fee
    23  
Section 2.10.   Optional Termination or Reduction of Commitments
    23  
Section 2.11.   Scheduled Termination of Commitments
    23  
Section 2.12.   Optional Prepayments
    23  
Section 2.13.   General Provisions as to Payments
    24  
Section 2.14.   Funding Losses
    25  
Section 2.15.   Computation of Interest and Fees
    25  
Section 2.16.   Regulation D Compensation
    25      
ARTICLE 3
           
CONDITIONS
       
Section 3.01.   Effectiveness
    26  
Section 3.02.   Existing Credit Agreement
    27  
Section 3.03.   Borrowings
    27  

i



--------------------------------------------------------------------------------



 

                              PAGE            

--------------------------------------------------------------------------------

       
ARTICLE 4
               
REPRESENTATIONS AND WARRANTIES
       
Section 4.01.   Corporate Existence and Power
    28  
Section 4.02.   Corporate and Governmental Authorization; No Contravention
    28  
Section 4.03.   Binding Effect
    28  
Section 4.04.   Financial Information
    29  
Section 4.05.   Litigation
    29  
Section 4.06.   Environmental Matters
    29          
ARTICLE 5
               
COVENANTS
       
Section 5.01.   Information
    30  
Section 5.02.   Maintenance of Existence
    31  
Section 5.03.   Compliance with Laws
    31  
Section 5.04.   Use of Proceeds
    31  
Section 5.05.   Debt to Capitalization
    31  
Section 5.06.   Mergers, Consolidations and Sales of Assets
    32  
Section 5.07.   Limitations on Liens
    33  
Section 5.08.   Limitations on Sale and Lease-Back
    35  
Section 5.09.   Limitations on Change in Subsidiary Status
    37          
ARTICLE 6
               
DEFAULTS
       
Section 6.01.   Events of Default
    37  
Section 6.02.   Notice of Default
    39          
ARTICLE 7
               
THE ADMINISTRATIVE AGENT
       
Section 7.01.   Appointment and Authorization
    39  
Section 7.02.   Administrative Agent and Affiliates
    39  
Section 7.03.   Action by Administrative Agent
    39  
Section 7.04.   Consultation with Experts
    40  
Section 7.05.   Liability of Administrative Agent
    40  
Section 7.06.   Indemnification
    40  
Section 7.07.   Credit Decision
    40  
Section 7.08.   Successor Administrative Agent
    41  
Section 7.09.   Administrative Agent’s Fee
    41  

ii



--------------------------------------------------------------------------------



 

                 
Section 7.10.   Other Agents
    41          
ARTICLE 8
               
CHANGE IN CIRCUMSTANCES
       
Section 8.01.   Basis for Determining Interest Rate Inadequate or Unfair
    41  
Section 8.02.   Illegality
    42  
Section 8.03.   Increased Cost and Reduced Return
    43  
Section 8.04.   Taxes
    44  
Section 8.05.   Base Rate Loans Substituted for Affected Fixed Rate Loans
    46          
ARTICLE 9
               
MISCELLANEOUS
       
Section 9.01.   Notices
    47  
Section 9.02.   No Waivers
    47  
Section 9.03.   Expenses; Indemnification
    47  
Section 9.04.   Sharing of Set-offs
    48  
Section 9.05.   Amendments and Waivers
    48  
Section 9.06.   Successors and Assigns
    49  
Section 9.07.   Designated Banks
    51  
Section 9.08.   Collateral
    52  
Section 9.09.   Governing Law; Submission to Jurisdiction
    52  
Section 9.10.   Counterparts; Integration
    52  
Section 9.11.   Waiver of Jury Trial
    52  
Pricing Schedule
       
Exhibit A — Competitive Bid Quote Request
       
Exhibit B — Invitation for Competitive Bid Quotes
       
Exhibit C — Competitive Bid Quote
       
Exhibit D — Opinion of General Counsel of the Company
       
Exhibit E — Opinion of Special Counsel for the Administrative Agent
       
Exhibit F — Assignment and Assumption Agreement
       
Exhibit G — Designation Agreement
       

 



--------------------------------------------------------------------------------



 



THREE-YEAR
CREDIT AGREEMENT

         AGREEMENT dated as of October 29, 2002 among ROCKWELL AUTOMATION, INC.,
the BANKS listed on the signature pages hereof, BANK OF AMERICA, N.A., CITIBANK,
N.A., DEUTSCHE BANK SECURITIES INC., and UBS AG, STAMFORD BRANCH, as Syndication
Agents, MELLON BANK, N.A. and WELLS FARGO BANK, N.A., as Co-Syndication Agents,
and JPMORGAN CHASE BANK, as Administrative Agent.

         The parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

         SECTION 1.01. Definitions. The following terms, as used herein, have
the following meanings:

         “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Absolute Rates pursuant to Section 2.03.

         “Administrative Agent” means JPMorgan Chase Bank in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

         “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

         “Applicable Lending Office” means, with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

         “Approved Fund” means any Fund that is administered or managed by (i) a
Bank, (ii) an affiliate of a Bank or (iii) an entity or an affiliate of an
entity that administers or manages a Bank.

         “Assignee” has the meaning set forth in Section 9.06(c).

 



--------------------------------------------------------------------------------



 



         “Bank” means each bank or other institution listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c),
and their respective successors.

         “Base Rate” means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day.

         “Base Rate Loan” means a Committed Loan that bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or Article 8.

         “Borrowing” has the meaning set forth in Section 1.03.

         “Co-Syndication Agent” means each of Mellon Bank, N.A. and Wells Fargo
Bank, N.A. in its capacity as the co-syndication agent hereunder.

         “Commission” means the Securities and Exchange Commission, or any
successor to its duties under the Securities Exchange Act of 1934.

         “Commitment” means (i) with respect to each Bank, the amount set forth
opposite the name of such Bank on the signature pages hereof, and (ii) with
respect to any Assignee, the amount of the transferor Bank’s Commitment assigned
to such Assignee pursuant to Section 9.06(c), in each case as such amount may be
reduced from time to time pursuant to Section 2.10 or changed as a result of an
assignment pursuant to Section 9.06(c).

         “Committed Loan” means a loan made by a Bank pursuant to Section
2.01(a), provided that if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Committed Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.

         “Company” means Rockwell Automation, Inc., a Delaware corporation, and
its successors.

         “Competitive Bid Absolute Rate” has the meaning set forth in Section
2.03(d).

         “Competitive Bid Absolute Rate Loan” means a loan made or to be made by
a Bank pursuant to an Absolute Rate Auction.

2



--------------------------------------------------------------------------------



 



         “Competitive Bid Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Bank may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Bank
shall be deemed to refer to either or both of such offices, as the context may
require.

         “Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Section 8.01(a)).

         “Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a
Competitive Bid Absolute Rate Loan.

         “Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

         “Competitive Bid Quote” means an offer by a Bank to make a Competitive
Bid Loan in accordance with Section 2.03.

         “Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.

         “Consolidated Funded Debt” means, at any date, the Funded Debt of the
Company and its Restricted Subsidiaries, as consolidated and determined as of
such date in accordance with GAAP.

         “Consolidated Subsidiary” means, as to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

         “Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all non-contingent obligations of such Person to
reimburse any

3



--------------------------------------------------------------------------------



 



bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person, and
(vii) all Guarantees by such Person of Debt of another Person (each such
Guarantee to constitute Debt in an amount equal to the amount of such other
Person’s Debt Guaranteed thereby).

         “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

         “Designated Bank” means, with respect to any Designating Bank, an
Eligible Designee designated by it pursuant to Section 9.07(a) as a Designated
Bank for purposes of this Agreement.

         “Designating Bank” means, with respect to each Designated Bank, the
Bank that designated such Designated Bank pursuant to Section 9.07(a).

         “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.

         “Domestic Lending Office” means, as to each Bank, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

         “Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.

         “Eligible Designee” means a special purpose corporation that (i) is
organized under the laws of the United States or any state thereof, (ii) is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s.

         “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
the environment or the effect of the environment on human health or to
emissions, discharges or releases

4



--------------------------------------------------------------------------------



 



of pollutants, contaminants, Hazardous Substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

         “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

         “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.

         “Euro-Dollar Lending Office” means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Company and the Administrative Agent.

         “Euro-Dollar Loan” means a Committed Loan that bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

         “Euro-Dollar Margin” means a rate per annum determined in accordance
with the Pricing Schedule.

         “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section on the basis of the London Interbank Offered Rate.

         “Euro-Dollar Reference Banks” means the principal London offices of
JPMorgan Chase Bank, Bank of America, N.A., and Citibank, N.A., and “Euro-Dollar
Reference Bank” means any of the foregoing.

         “Euro-Dollar Reserve Percentage” has the meaning set forth in Section
2.16.

         “Events of Default” has the meaning set forth in Section 6.01.

5



--------------------------------------------------------------------------------



 



         “Existing Credit Agreement” means the $1,000,000,000 Five-Year Credit
Agreement dated as of December 5, 1996, as amended and restated as of December
3, 1997, among the Company, the banks parties thereto, and JPMorgan Chase Bank
(successor to Morgan Guaranty Trust Company of New York), as Agent.

         “Facility Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.

         “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to JPMorgan Chase Bank on such day on such
transactions as determined by the Administrative Agent.

         “Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01(a)) or any combination of the foregoing.

         “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

         “Funded Debt” of any Person means, at any date of computation, all
indebtedness for borrowed money of such Person which by its terms matures more
than 12 months after such date or which is extendible or renewable at the option
of such Person to a time more than 12 months after such date; provided, however,
that (i) Funded Debt shall include all obligations in respect of lease rentals
which under GAAP appear on a balance sheet of such Person as a liability item
other than a current liability, (ii) in the case of the Company, Funded Debt
shall not include Subordinated Debt and (iii) outstanding preferred stock of a
Restricted Subsidiary that is not owned by the Company or a Wholly-Owned
Restricted Subsidiary shall be deemed to constitute a principal amount of Funded
Debt equal to the par value or involuntary liquidation value, whichever amount
is higher, of such preferred stock.

6



--------------------------------------------------------------------------------



 



         “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent (except for changes concurred in by
the Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Banks.

         “Group of Loans” means, at any time, a group of Loans consisting of (i)
all Committed Loans which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Article 8, such Loan shall be included in the same Group
or Groups of Loans from time to time as it would have been in if it had not been
so converted or made.

         “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” used as a verb has a corresponding meaning.

         “Hazardous Substances” means any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives and
by-products and other hydrocarbons, or any substance having any constituent
elements displaying any of the foregoing characteristics.

         “Indemnitee” has the meaning set forth in Section 9.03(b).

         “Interest Period” means: (1) with respect to each Euro-Dollar Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in a Notice of Interest Rate Election and
ending one, two, three or six months thereafter, as the Company may elect in
such notice; provided that:



           (a) any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day; and



           (b) any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such

7



--------------------------------------------------------------------------------



 





  Interest Period) shall end on the last Euro-Dollar Business Day of a calendar
month;

         (2)  with respect to each Competitive Bid LIBOR Borrowing, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as the Company may
elect in accordance with Section 2.03; provided that:



           (a) any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day; and



           (b) any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month;

         (3)  with respect to each Competitive Bid Absolute Rate Borrowing, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Company may elect in accordance with Section 2.03; provided that any
Interest Period which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;

provided further that no Interest Period applicable to any Loan may end after
the Termination Date.

         “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.

         “LIBOR Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the London Interbank Offered Rate
pursuant to Section 2.03.

         “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has substantially the same practical effect as a
security interest, in respect of such asset. For purposes hereof, the Company or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any

8



--------------------------------------------------------------------------------



 



conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

         “Loan” means a Committed Loan or a Competitive Bid Loan and “Loans”
means Committed Loans or Competitive Bid Loans or any combination of the
foregoing.

         “London Interbank Offered Rate” has the meaning set forth in
Section 2.07(b).

         “Material Debt” means a Single Issue (other than the Loans) of the
Company and/or one or more of its Subsidiaries in a principal amount exceeding
$75,000,000.

         “Notice of Borrowing” means a Notice of Committed Borrowing (as defined
in Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

         “Notice of Interest Rate Election” has the meaning specified in
Section 2.08.

         “Parent” means, with respect to any Bank, any Person controlling such
Bank.

         “Participant” has the meaning set forth in Section 9.06(b).

         “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

         “Pricing Schedule” means the Schedule attached hereto identified as
such.

         “Prime Rate” means the rate of interest publicly announced by JPMorgan
Chase Bank from time to time as its Prime Rate.

         “Principal Property” means any real property (including buildings and
other improvements) of the Company or any Restricted Subsidiary whether
currently owned or hereafter acquired (other than any property hereafter
acquired for the control or abatement of atmospheric pollutants or contaminants
or water, noise, odor or other pollution, or for purposes of developing a
cogeneration facility or a small power production facility as such terms are
defined in the Public Utility Regulatory Policies Act of 1978, as amended) which
(i) has, at any date of

9



--------------------------------------------------------------------------------



 



determination, a book value in excess of 5% of Shareowners’ Equity and (ii) in
the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.

         “Quarterly Payment Dates” means each March 31, June 30, September 30
and December 31.

         “Register” has the meaning set forth in Section 9.06(c).

         “Regulation T, U or X” means Regulation T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

         “Required Banks” means at any time Banks having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate unpaid principal amount of
the Loans.

         “Restricted Subsidiary” means any Subsidiary of the Company other than
an Unrestricted Subsidiary.

         “Revolving Credit Period” means the period from and including the
Effective Date to but excluding the Termination Date.

         “Sale and Lease-Back Transaction” has the meaning specified in
Section 5.08.

         “SEC” means the Securities and Exchange Commission.

         “Secured Debt” means indebtedness for borrowed money of the Company or
a Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary. The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.

         “Shareowners’ Equity” means, at any date of computation, the aggregate
of capital stock, capital surplus and earned surplus, after deducting the cost
of shares of capital stock of the Company held in its treasury, of the Company
and its

10



--------------------------------------------------------------------------------



 



Restricted Subsidiaries, as consolidated and determined in accordance with GAAP.

         “Single Issue” means indebtedness for borrowed money arising in a
single transaction or a series of related transactions. Indebtedness issued in
discrete offerings but governed by a single shelf indenture shall not be
aggregated as a Single Issue, but indebtedness owing to multiple lenders under
parallel agreements comprising a single private placement and indebtedness
arising from multiple takedowns under a single or a series of related
commitments from one or more lenders shall be so aggregated.

         “Subordinated Debt” means any unsecured Debt of the Company which:
(1) has a final maturity subsequent to the Termination Date; (2) does not
provide for mandatory payment or retirement prior to said date, whether by means
of serial maturities or sinking fund or other analogous provisions or plan,
fixed or contingent, requiring, or which on the happening of a contingency may
require, the payment or retirement of such Debt in amounts which as of any
particular time would aggregate more than such portion of the original principal
amount thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the number of months elapsed from the
date of creation of such Debt to such time and the denominator of which shall be
the number of months from the date of creation thereof to the final maturity
thereof; and (3) is expressly made subordinate and junior in right of payment to
the Loans and such other Debt of the Company (except other Subordinated Debt) as
may be specified in the instruments evidencing the Subordinated Debt or the
indenture or other similar instrument under which it is issued (which indenture
or other instrument shall be binding on all holders of such Subordinated Debt).

         “Subsidiary” means, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

         “Syndication Agent” means each of Bank of America, N.A., Citibank,
N.A., Deutsche Bank Securities Inc., and UBS AG, Stamford Branch in its capacity
as the syndication agent hereunder.

         “Termination Date” means October 29, 2005, or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.

         “Total Capitalization” means, at any date, the sum (without
duplication) of (i) Consolidated Debt as of such date and (ii) all preferred
stock of the

11



--------------------------------------------------------------------------------



 



Company and its Restricted Subsidiaries and the consolidated shareowners’ equity
of the Company and its Restricted Subsidiaries as of the date of the Company’s
most recent financial statements referred to in Section 4.04 or delivered
pursuant to Section 5.01.

         “United States” means the United States of America, including the
States and the District of Columbia, but excluding its territories and
possessions.

         “Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance
with the provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Effective Date, unless and until such
Subsidiary shall, in accordance with the provisions of this Agreement, be
designated by the Company as a Restricted Subsidiary; and (b) any corporation of
which any one or more Unrestricted Subsidiaries directly or indirectly own
outstanding shares of capital stock having voting power sufficient to elect,
under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors.

         “Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all
of the outstanding capital stock of which, other than directors’ qualifying
shares, and all of the Funded Debt of which, shall at the time be owned by the
Company or by one or more Wholly-Owned Restricted Subsidiaries, or by the
Company in conjunction with one or more Wholly-Owned Restricted Subsidiaries.

         SECTION 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP.

         SECTION 1.03. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Company pursuant to
Article 2 on a single date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in
which all Banks participate in proportion to their Commitments, while a
“Competitive Bid Borrowing” is a Borrowing under Section 2.03 in which the Bank
participants are determined on the basis of their bids in accordance therewith).

12



--------------------------------------------------------------------------------



 



ARTICLE 2

THE CREDITS

         SECTION 2.01. Commitments to Lend. (a) During the Revolving Credit
Period each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Company pursuant to this Section from time to
time in amounts such that the aggregate principal amount of Committed Loans by
such Bank at any one time outstanding shall not exceed the amount of its
Commitment. Within the foregoing limits, the Company may borrow under this
Section 2.01(a), repay, or to the extent permitted by Section 2.12, prepay Loans
and reborrow at any time during the Revolving Credit Period under this
Section 2.01(a).

         (b)  Each Borrowing under this Section 2.01 shall be in an aggregate
principal amount of $25,000,000 or any larger multiple of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.03(b)) and shall be made from the several Banks ratably in
proportion to their respective Commitments.

         SECTION 2.02. Notice of Committed Borrowing. The Company shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
10:30 A.M. (New York City time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

         (a)  the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing,

         (b)  the aggregate amount of such Borrowing,

         (c)  whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate, and

         (d)  in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

         SECTION 2.03. Competitive Bid Borrowings. (a) The Competitive Bid
Option. In addition to Committed Borrowings pursuant to Section 2.01, the
Company may, as set forth in this Section, request the Banks during the
Revolving Credit Period to make offers to make Competitive Bid Loans to the
Company. The Banks may, but shall have no obligation to, make such offers and
the

13



--------------------------------------------------------------------------------



 



Company may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section.

         (b)  Competitive Bid Quote Request. When the Company wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit A hereto so as to be received
no later than 10:30 A.M. (New York City time) on (x) the fifth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Domestic Business Day next preceding the date of
Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Company and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective) specifying:



           (i) the proposed date of Borrowing, which shall be a Euro-Dollar
Business Day in the case of a LIBOR Auction or a Domestic Business Day in the
case of an Absolute Rate Auction,              (ii) the aggregate amount of such
Borrowing, which shall be $25,000,000 or a larger multiple of $1,000,000,    
         (iii) the duration of the Interest Period applicable thereto, subject
to the provisions of the definition of Interest Period, and    
         (iv) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such
other number of days as the Company and the Administrative Agent may agree) of
any other Competitive Bid Quote Request.

         (c)  Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the Banks
by telex or facsimile transmission an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit B hereto, which shall constitute an
invitation by the Company to each Bank to submit Competitive Bid Quotes offering
to make the Competitive Bid Loans to which such Competitive Bid Quote Request
relates in accordance with this Section.

14



--------------------------------------------------------------------------------



 



         (d)  Submission and Contents of Competitive Bid Quotes. (i) Each Bank
may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes.
Each Competitive Bid Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 9.01 not later
than (x) 2:00 P.M. (New York City time) on the fourth Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 A.M. (New York City time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the Company and the Administrative Agent shall have mutually agreed and shall
have notified to the Banks not later than the date of the Competitive Bid Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective); provided that Competitive Bid Quotes submitted by
the Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Company of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Banks, in the case of a LIBOR Auction or (y) 15 minutes
prior to the deadline for the other Banks, in the case of an Absolute Rate
Auction. Subject to Articles 3 and 6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Company.



           (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit C hereto and shall in any case specify:



           (A) the proposed date of Borrowing,



           (B) the principal amount of the Competitive Bid Loan for which each
such offer is being made, which principal amount (w) may be greater than or less
than the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger
multiple of $1,000,000, (y) may not exceed the principal amount of Competitive
Bid Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Bank may be accepted,



           (C) in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Competitive Bid Margin”) offered
for each such Competitive

15



--------------------------------------------------------------------------------



 





      Bid Loan, expressed as a percentage (specified to the nearest 1/10,000th
of 1%) to be added to or subtracted from such base rate,



           (D) in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and



           (E) the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.



           (iii) Any Competitive Bid Quote shall be disregarded if it:



           (A) is not substantially in conformity with Exhibit C hereto or does
not specify all of the information required by subsection (d)(ii);



           (B) contains qualifying, conditional or similar language;



           (C) proposes terms other than or in addition to those set forth in
the applicable Invitation for Competitive Bid Quotes; or



           (D) arrives after the time set forth in subsection (d)(i).

         (e)  Notice to Company. The Administrative Agent shall promptly notify
the Company of the terms (x) of any Competitive Bid Quote submitted by a Bank
that is in accordance with subsection (d) and (y) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Bank with respect to the same Competitive Bid Quote
Request. Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

16



--------------------------------------------------------------------------------



 



         (f)  Acceptance and Notice by Company. Not later than 10:30 A.M. (New
York City time) on (x) the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Company and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Company shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Competitive Bid Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. A failure
by the Company to notify the Administrative Agent as aforesaid shall constitute
non-acceptance of the offers so notified to it. The Company may accept any
Competitive Bid Quote in whole or in part; provided that:



           (i) the aggregate principal amount of each Competitive Bid Borrowing
may not exceed the applicable amount set forth in the related Competitive Bid
Quote Request,              (ii) the principal amount of each Competitive Bid
Borrowing must be $25,000,000 or a larger multiple of $1,000,000,    
         (iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
and              (iv) the Company may not accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

         (g)  Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Competitive Bid Margins or Competitive Bid Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Competitive Bid Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Banks as nearly as possible (in multiples of $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.

17



--------------------------------------------------------------------------------



 



         SECTION 2.04. Notice to Banks; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Bank of
the contents thereof and of such Bank’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the Company.

         (b)  Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01. Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the Company at the Administrative
Agent’s aforesaid address.

         (c)  Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing (or, in the case of a Base Rate
Borrowing, prior to 12:00 Noon (New York City time) on the date of such
Borrowing) that such Bank will not make available to the Administrative Agent
such Bank’s share of such Borrowing, the Administrative Agent may assume that
such Bank has made such share available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (b) of this Section 2.04 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank and the Company severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Company until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Company, a rate per annum equal to the higher of the Federal Funds Rate
and the interest rate applicable thereto pursuant to Section 2.07 and (ii) in
the case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.

         SECTION 2.05. Evidence of Debt. (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Bank resulting from each Loan made by such
Bank, including the amounts of principal and interest payable and paid to such
Bank from time to time hereunder.

         (b)  The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due

18



--------------------------------------------------------------------------------



 



and payable or to become due and payable from the Company to each Bank hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Banks and each Bank’s share thereof.

         (c)  The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the Loans
in accordance with the terms of this Agreement.

         (d)  Any Bank may request that Loans made by it be evidenced by a
promissory note. In such event, the Company shall prepare, execute and deliver
to such Bank a promissory note payable to the order of such Bank (or, if
requested by such Bank, to such Bank and its registered assigns) and in a form
approved by the Administrative Agent and the Company. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.06(c)) be represented by one
or more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

         SECTION 2.06. Maturity of Loans. (a) Each Committed Loan shall mature,
and the principal amount thereof shall be due and payable (together with
interest accrued thereon) on the Termination Date.

         (b)  Each Competitive Bid Loan shall mature, and the principal amount
thereof shall be due and payable (together with accrued interest thereon) on the
last day of the Interest Period applicable thereto.

         SECTION 2.07. Interest Rates. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the Base
Rate for such day. Such interest shall be payable at maturity, quarterly in
arrears on each Quarterly Payment Date and, with respect to the principal amount
of any Base Rate Loan that is prepaid or converted to a Euro-Dollar Loan, on the
date of such prepayment or conversion. Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.

         (b)  Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Margin for such

19



--------------------------------------------------------------------------------



 



day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

         The “London Interbank Offered Rate” applicable to any Interest Period
means the rate per annum appearing on the Screen at approximately 11:00 a.m.
(London time) two Euro-Dollar Business Days before the first day of such
Interest Period as the rate per annum for deposits in dollars with a maturity
comparable to such Interest Period. If no rate appears on the Screen for the
necessary period, then the “London Interbank Offered Rate” with respect to such
Interest Period shall be the average (rounded upward, if necessary, to the next
higher 1/16 of 1%) of the respective rates per annum at which deposits in
dollars are offered by each of the Euro-Dollar Reference Banks in the London
interbank market at approximately 11:00 A.M. (London time) two Euro-Dollar
Business Days before the first day of such Interest Period in an amount
approximately equal to the principal amount of the Euro-Dollar Loan of such
Euro-Dollar Reference Bank to which such Interest Period is to apply and for a
period of time comparable to such Interest Period.

         The “Screen” means Telerate Page 3750; provided that the Administrative
Agent may nominate an alternative source of screen rates if such page is
replaced by another which displays rates for inter-bank deposits offered by
leading banks in London.

         (c)  Any overdue principal of or interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such
day plus the London Interbank Offered Rate applicable to the Interest Period for
such Loan and (ii) the sum of 2% plus the Euro-Dollar Margin for such day plus
the quotient obtained (rounded upward, if necessary, to the next higher 1/100 of
1%) by dividing (x) the average (rounded upward, if necessary, to the next
higher 1/16 of 1%) of the respective rates per annum at which one day (or, if
such amount due remains unpaid more than three Euro-Dollar Business Days, then
for such other period of time not longer than six months as the Administrative
Agent may select) deposits in dollars in an amount approximately equal to such
overdue payment due to each of the Euro-Dollar Reference Banks are offered by
such Euro-Dollar Reference Bank in the London interbank market for the
applicable period determined as provided above by (y) 1.00 minus the Euro-Dollar
Reserve Percentage (or, if the circumstances described in clause (a) or (b) of
Section 8.01 shall exist, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans for such day).

20



--------------------------------------------------------------------------------



 



         (d)  Subject to Section 8.01(a), each Competitive Bid LIBOR Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the sum of the London
Interbank Offered Rate for such Interest Period (determined) in accordance with
Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Bank making such Loan in accordance with Section 2.03. Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Bank making
such Loan in accordance with Section 2.03. Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof. Any overdue principal of or interest on any Competitive Bid Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate for such day.

         (e)  The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Company and the participating Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

         (f)  Each Euro-Dollar Reference Bank agrees to use its best efforts to
furnish quotations to the Administrative Agent as contemplated by this Section.
If any Euro-Dollar Reference Bank does not furnish a timely quotation, the
Administrative Agent shall determine the relevant interest rate on the basis of
the quotation or quotations furnished by the remaining Euro-Dollar Reference
Bank or Banks or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

         SECTION 2.8. Method of Electing Interest Rates. (a) The Loans included
in each Committed Borrowing shall bear interest initially at the type of rate
specified by the Company in the applicable Notice of Committed Borrowing.
Thereafter, the Company may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.08(d)
and the provisions of Article 8), as follows:



           (i) if such Loans are Base Rate Loans, the Company may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

21



--------------------------------------------------------------------------------



 





           (ii) if such Loans are Euro-Dollar Loans, the Company may elect to
convert such Loans to Base Rate Loans or continue such Loans as Euro-Dollar
Loans for an additional Interest Period, in each case as of the last day of the
then current Interest Period applicable thereto.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 12:00 noon (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $25,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).

         (b)  Each Notice of Interest Rate Election shall specify:



           (i) the Group of Loans (or portion thereof) to which such notice
applies;              (ii) the date on which the conversion or continuation
selected in such notice is to be effective, which shall comply with the
applicable clause of Section 2.08(a);              (iii) if the Loans comprising
such Group are to be converted, the new type of Loans and, if the Loans
resulting from such conversion are to be Euro-Dollar Loans, the duration of the
next succeeding Interest Period applicable thereto; and              (iv) if
such Loans are to be continued as Euro-Dollar Loans for an additional Interest
Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

         (c)  Promptly after receiving a Notice of Interest Rate Election from
the Company pursuant to Section 2.08(a), the Administrative Agent shall notify
each

22



--------------------------------------------------------------------------------



 



Bank of the contents thereof and such notice shall not thereafter be revocable
by the Company.

         (d)  The Company shall not be entitled to elect to convert any
Committed Loans to, or continue any Committed Loans for an additional Interest
Period as, Euro-Dollar Loans if (i) the aggregate principal amount of any Group
of Euro-Dollar Loans created or continued as a result of such election would be
less than $25,000,000 or (ii) a Default shall have occurred and be continuing
when the Company delivers notice of such election to the Administrative Agent.

         (e)  If any Committed Loan is converted to a different type of Loan,
the Company shall pay, on the date of such conversion, the interest accrued to
such date on the principal amount being converted.

         SECTION 2.09. Facility Fee. The Company shall pay to the Administrative
Agent for the account of the Banks ratably a facility fee at the Facility Fee
Rate (determined daily in accordance with the Pricing Schedule). Such facility
fee shall accrue (i) from and including the Effective Date to but excluding the
Termination Date (or earlier date of termination of the Commitments in their
entirety), on the daily aggregate amount of the Commitments (whether used or
unused) and (ii) from and including the Termination Date or such earlier date of
termination to but excluding the date the Loans shall be repaid in their
entirety, on the daily aggregate outstanding principal amount of the Loans.
Accrued fees under this Section shall be payable quarterly in arrears on each
Quarterly Payment Date and upon the date of termination of the Commitments in
their entirety (and, if later, the date the Loans shall be repaid in their
entirety).

         SECTION 2.10. Optional Termination or Reduction of Commitments . During
the Revolving Credit Period, the Company may, upon at least three Domestic
Business Days’ notice to the Administrative Agent, (i) terminate the Commitments
at any time, if no Loans are outstanding at such time or (ii) ratably reduce
from time to time by an aggregate amount of $25,000,000 or any larger multiple
thereof, the aggregate amount of the Commitments in excess of the aggregate
outstanding principal amount of the Loans.

         SECTION 2.11. Scheduled Termination of Commitments. The Commitments
shall terminate on the Termination Date.

         SECTION 2.12. Optional Prepayments. (a Subject in the case of any
Euro-Dollar Loans to Section 2.14, the Company may (i) upon at least one
Domestic Business Day’s notice to the Administrative Agent, prepay any Group of
Base Rate Loans (or any Competitive Bid Borrowing bearing interest at the

23



--------------------------------------------------------------------------------



 



Base Rate pursuant to Section 8.01(a)) or (ii) upon at least three Euro-Dollar
Business Days’ notice to the Administrative Agent, prepay any Group of
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $25,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group (or
Borrowing).

         (b)  Except as provided in Section 2.12(a), the Company may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof.

         (c)  Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Company.

         SECTION 2.13. General Provisions as to Payments. (a The Company shall
make each payment of principal of, and interest on, the Loans and of fees
hereunder, without set-off, counterclaim or other deduction, not later than
12:00 Noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01. The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day. If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

         (b)  Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due to the Banks hereunder
that the Company will not make such payment in full, the Administrative Agent
may assume that the Company has made such payment in full to the

24



--------------------------------------------------------------------------------



 



Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Company shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

         SECTION 2.14. Funding Losses. If the Company makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted to a different type of Loan (whether such payment or conversion is
pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of the Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if the Company fails to borrow,
prepay, convert or continue any Fixed Rate Loans after notice has been given to
any Bank in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company
shall reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank shall have delivered to the
Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

         SECTION 2.15. Computation of Interest and Fees. Interest based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

         SECTION 2.16. Regulation D Compensation. Each Bank may require the
Company to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Bank at a rate per annum determined by such Bank up to but not exceeding the
excess of (i) (A) the applicable London Interbank Offered Rate divided by
(B) one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Bank wishing to require payment of such additional
interest (x) shall so notify the Company and the Administrative Agent, in which
case such additional interest on the Euro-Dollar Loans of such Bank shall be
payable to such Bank at the place indicated in such notice with respect to each
Interest Period

25



--------------------------------------------------------------------------------



 



commencing at least three Euro-Dollar Business Days after the giving of such
notice and (y) shall notify the Company at least five Euro-Dollar Business Days
prior to each date on which interest is payable on the Euro-Dollar Loans of the
amount then due it under this Section.

         “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor), for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).

ARTICLE 3

CONDITIONS

         SECTION 3.01. Effectiveness. This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05):



           (a) receipt by the Administrative Agent of counterparts hereof signed
by each of the parties hereto (or, in the case of any party as to which an
executed counterpart shall not have been received, receipt by the Administrative
Agent in form satisfactory to it of telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party);              (b) receipt by the Administrative Agent of an opinion of
the General Counsel of the Company, substantially in the form of Exhibit D
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;    
         (c) receipt by the Administrative Agent of an opinion of Davis Polk &
Wardwell, special counsel for the Administrative Agent, substantially in the
form of Exhibit E hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;

26



--------------------------------------------------------------------------------



 





           (d) receipt by the Administrative Agent of all documents the
Administrative Agent may reasonably request relating to the existence of the
Company, the corporate authority for and the validity of this Agreement, the
borrowing of Loans, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;              (e) receipt by
the Administrative Agent of payment of participation fees for the account of
each Bank in the respective amounts heretofore mutually agreed; and    
         (f) the entire principal amount of any loans outstanding under the
Existing Credit Agreement, together with accrued interest, fees and other
amounts in respect thereof, shall have been paid in full, and the Administrative
Agent shall have received a certificate in form satisfactory to it from the
Company to such effect;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
October 31, 2002. The Administrative Agent shall promptly notify the Company and
the Banks of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto.

         SECTION 3.02. Existing Credit Agreement. (a) On the Effective Date, the
“Commitments” as defined in the Existing Credit Agreement shall terminate,
without further action by any party thereto.

         (b)  The Banks which are parties to the Existing Credit Agreement,
comprising the “Required Banks” as defined therein, hereby waive any requirement
of notice of termination of the “Commitments” (as defined in the Existing Credit
Agreement) pursuant to Section 2.09 thereof and of prepayment of loans
thereunder, in each case to the extent necessary to give effect to
Section 3.01(f) hereof, provided that any such prepayment of loans thereunder
shall be subject to Section 2.13 of the Existing Credit Agreement.

         SECTION 3.03. Borrowings. The obligation of any Bank to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

         (a)  receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02 or 2.03, as the case may be;

27



--------------------------------------------------------------------------------



 



         (b)  the fact that, immediately after such Borrowing, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;

         (c)  the fact that, immediately before and after such Borrowing, no
Default shall have occurred and be continuing; and

         (d)  the fact that the representations and warranties of the Company
contained in this Agreement (other than the representations and warranties set
forth in Sections 4.04, 4.05 and 4.06, which are made only as of the date
hereof) shall be true on and as of the date of such Borrowing.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in clause
(d) of this Section.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

         The Company represents and warrants that:

         SECTION 4.01. Corporate Existence and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware, and has all corporate powers and will have on and as of the
Effective Date all material governmental licenses, authorizations, consents and
approvals required to carry on its business.

         SECTION 4.02. Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Company of this
Agreement and the borrowing of Loans are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, require no action
by or in respect of, or filing with, any governmental body, agency or official,
do not contravene any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of the Company and do not contravene, or
constitute a material default under, any debt instrument known to the Company to
be binding upon it.

         SECTION 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms.

28



--------------------------------------------------------------------------------



 



         SECTION 4.04. Financial Information. (a) The consolidated balance sheet
of the Company and its Consolidated Subsidiaries as of September 30, 2001 and
the related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by independent public accountants and set forth in the
Company’s report on Form 10-K for the fiscal year ended September 30, 2001, a
copy of which has been delivered to each of the Banks, fairly present, in all
material respects, in conformity with GAAP, the consolidated financial position
of the Company and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

         (b)  The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of June 30, 2002 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended,
set forth in the Company’s report on Form 10-Q for the fiscal quarter ended
June 30, 2002, fairly present, in all material respects, in conformity with GAAP
applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such nine-month period (subject to
normal year-end adjustments).

         (c)  As of the Effective Date, there will have been no material adverse
change in the financial condition, business or operations of the Company and its
Consolidated Subsidiaries, considered as a whole, from that reflected in the
Company’s report on Form 10-K for the fiscal year ended September 30, 2001, and
the Company’s reports on Form 10-Q for the fiscal quarters ended December 31,
2001, March 31, 2002 and June 30, 2002.

         SECTION 4.05. Litigation. Except as disclosed in the Company’s report
on Form 10-K for the fiscal year ended September 30, 2001, and the Company’s
reports on Form 10-Q for the fiscal quarters ended December 31, 2001, March 31,
2002 and June 30, 2002, there is no action, suit or proceeding pending against,
or to the knowledge of the Company threatened against or affecting, the Company
or any of its Subsidiaries before any court or arbitrator or any governmental
body, agency or official, in which there is a reasonable probability of an
adverse decision which could materially adversely affect the business or
consolidated financial position of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or the Loans.

         SECTION 4.06. Environmental Matters. Expenditures by the Company and
its Consolidated Subsidiaries over and above the amounts reserved by the Company
and reflected in the financial statements of the Company for

29



--------------------------------------------------------------------------------



 



environmental capital investment and remediation necessary to comply with
present Environmental Laws and other expenditures for the resolution of existing
environmental claims known to the Company are not expected by management of the
Company to have a material adverse effect on the business or financial condition
of the Company and its Consolidated Subsidiaries, taken as a whole.

ARTICLE 5
COVENANTS

         The Company agrees that, so long as any Bank has any Commitment
hereunder or any amount payable hereunder remains unpaid:

         SECTION 5.01. Information. The Company will deliver to each of the
Banks:

         (a)  within 30 days after the Company’s Annual Report to Shareowners
and annual report on Form 10-K for each fiscal year of the Company are required
to be filed with the Commission (but in no event later than 120 days after the
end of the fiscal year of the Company covered by such reports), such Annual
Report to Shareowners and annual report on Form 10-K for such fiscal year, as so
filed;

         (b)  within 15 days after the Company’s quarterly report on Form 10-Q
for each of the first three quarters of each fiscal year of the Company is
required to be filed with the Commission (but in no event later than 60 days
after the end of the fiscal quarter of the Company covered by such report), such
quarterly report on Form 10-Q for such fiscal quarter, as so filed;

         (c)  simultaneously with the delivery of each set of financial
statements referred to in clause (a) or (b), a certificate of the chief
financial officer, the treasurer or the controller of the Company (i) stating
whether any Default exists on the date of such financial statements (and, if any
Default then exists, setting forth the details thereof and the actions which the
Company is taking or proposes to take with respect thereto), and (ii) setting
forth a calculation of compliance with the covenant contained in Section 5.05;

         (d)  within 10 days after the chief financial officer, the treasurer or
the controller of the Company obtains knowledge of any Default, if such Default
is then continuing, a certificate of the chief financial officer, the treasurer
or the controller of the Company setting forth the details thereof;

30



--------------------------------------------------------------------------------



 



         (e)  promptly upon the filing thereof, copies of all reports on
Form 8-K (or its equivalent) which the Company shall have filed with the
Commission; and

         (f)  from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request.

Information required to be delivered pursuant to clauses (a), (b), or (e) above
shall be deemed to have been delivered on the date on which the Company provides
notice to the Banks that such information has been posted on the Company’s
website on the Internet at the website address listed on the signature pages
hereof, at sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by the Banks without charge; provided that (i) such notice
may be included in a certificate delivered pursuant to clause (c) above, and
(ii) the Company shall deliver paper copies of the information referred to in
clauses (a), (b), or (e) to any Bank which requests such delivery.

         SECTION 5.02. Maintenance of Existence. The Company will preserve,
renew and keep in full force and effect its corporate existence and its rights,
privileges and franchises necessary or desirable in the normal conduct of
business; provided that nothing in this Section 5.02 shall prohibit a merger or
consolidation permitted by Section 5.06.

         SECTION 5.03. Compliance with Laws. The Company will comply in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (i) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (ii) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operation of the Company and its Consolidated
Subsidiaries, considered as a whole.

         SECTION 5.04. Use of Proceeds. The proceeds of the Loans made under
this Agreement will be used by the Company for its general corporate purposes,
including but not limited to commercial paper backstop, acquisitions and stock
repurchases. None of such proceeds will be used in violation of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

         SECTION 5.05. Debt to Capitalization. Consolidated Debt will at no time
exceed 60% of Total Capitalization.

31



--------------------------------------------------------------------------------



 



         SECTION 5.06. Mergers, Consolidations and Sales of Assets. (a) The
Company shall not consolidate with or merge into any other corporation or convey
or transfer its properties and assets substantially as an entirety to any
Person, unless



           (1) the corporation formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Company substantially as an entirety shall be a
corporation organized and existing under the laws of the United States or any
State or the District of Columbia, and shall expressly assume, in form
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of (and premium, if any) and interest, if any, on all the Loans and
the performance of every covenant of this Agreement on the part of the Company
to be performed or observed;              (2) immediately after giving effect to
such transaction, no Default shall have occurred and be continuing; and    
         (3) the Company shall have delivered to the Administrative Agent a
certificate of a duly authorized officer of the Company and an opinion of legal
counsel to the Company (which shall be reasonably acceptable to the
Administrative Agent), each stating that such consolidation, merger, conveyance
or transfer comply with this Section 5.06(a) and that all conditions precedent
herein provided for relating to such transaction have been complied with.

         (b)  Upon any consolidation or merger, or any conveyance or transfer of
the properties and assets of the Company substantially as an entirety in
accordance with Section 5.06(a), the successor corporation formed by such
consolidation or into which the Company is merged or to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Agreement with the same effect
as if such successor corporation had been named as the Company herein, and
thereafter the predecessor corporation shall be relieved of all obligations and
covenants under this Agreement and the Loans and may be liquidated and
dissolved.

         (c)  If, upon any consolidation or merger of the Company with or into
any corporation, or upon the conveyance or transfer by the Company of its
properties and assets substantially as an entirety in accordance with
Section 5.06(a) to any Person, any Principal Property owned by the Company or a
Restricted Subsidiary immediately prior thereto would thereupon become subject
to any Lien not permitted by Section 5.07, the Company will, prior to such
consolidation, merger, conveyance or transfer, secure the due and punctual

32



--------------------------------------------------------------------------------



 



payment of the principal of (and premium, if any) and interest, if any, on the
Loans then outstanding (equally and ratably with any other Debt of the Company
then entitled to be so secured) by a direct Lien on such Principal Property,
together with any other properties and assets of the Company or of any such
Restricted Subsidiary, whichever shall be the owner of any such Principal
Property, which would thereupon become subject to any such Lien, prior to all
Liens other than any theretofore existing thereon.

         SECTION 5.07. Limitations on Liens. The Company shall not at any time
create, incur, assume or suffer to exist, and shall not cause, suffer or permit
a Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the Loans
then outstanding shall be secured equally and ratably with such Secured Debt, so
long as such Secured Debt shall exist; provided, however, that this Section 5.07
shall not prevent any of the following:

         (a)  (i) any Lien on any property hereafter acquired (including
acquisition through merger or consolidation) or constructed by the Company or a
Restricted Subsidiary and created contemporaneously with, or within twelve
months after, such acquisition or the completion of construction to secure or
provide for the payment of all or any part of the purchase price of such
property or the cost of construction thereof, as the case may be; or (ii) any
mortgage on property (including any unimproved portion of partially improved
property) of the Company or a Restricted Subsidiary created within twelve months
of completion of construction of a new plant or plants on such property to
secure all or part of the cost of such construction; or (iii) the acquisition of
property subject to any Lien upon such property existing at the time of
acquisition thereof, whether or not assumed by the Company or such Restricted
Subsidiary;

         (b)  Liens on capital stock hereafter acquired by the Company or any
Restricted Subsidiary, provided that the aggregate cost to the Company and its
Restricted Subsidiaries of all capital stock subject to such Liens does not
exceed 10% of Shareowners’ Equity;

         (c)  any Lien securing Debt of a corporation which is a successor to
the Company to the extent permitted by Section 5.06; or securing Debt of a
Restricted Subsidiary outstanding at the time it became a Restricted Subsidiary;
or securing Debt of any Person outstanding at the time it is merged with, or all
or substantially all of its properties are acquired by, the Company or any
Restricted Subsidiary, provided that such Lien does not extend to any other
properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created,

33



--------------------------------------------------------------------------------



 



incurred or assumed in connection with any industrial revenue bond, pollution
control bond or similar financing arrangement between the Company or any
Restricted Subsidiary and any Federal, State or municipal government or other
governmental body or agency;

         (d)  any Lien created in connection with any extension, renewal or
refunding (or successive extensions, renewals or refundings), in whole or in
part, of any Debt secured by a Lien permitted by the foregoing provisions of
this Section 5.07 upon the same property theretofore subject thereto (plus
improvements on such property), provided that the amount of such Debt
outstanding at that time shall not be increased;

         (e)  Liens or deposits made in connection with contracts (which term
includes subcontracts under such contracts) with or made at the request of the
United States or any department or agency thereof, insofar as such Liens or
deposits relate to property manufactured, installed or constructed by or to be
supplied by, or property furnished to, the Company or a Restricted Subsidiary
pursuant to, or to enable the performance of, such contracts, or property the
manufacture, installation, construction or acquisition of which is financed
pursuant to, or to enable the performance of, such contracts; or deposits or
Liens, made pursuant to such contracts, of or upon moneys advanced or paid
pursuant to, or in accordance with the provisions of, such contracts, or of or
upon any materials or supplies acquired for the purpose of the performance of
such contracts; or the assignment or pledge, to the extent permitted by law, of
the right, title and interest of the Company or a Restricted Subsidiary in and
to any such contract, or in and to any payments due or to become due thereunder,
to secure Debt incurred for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such contracts;

         (f)  mechanics’, materialmen’s, carriers’ or other like Liens, and
pledges or deposits made in the ordinary course of business to obtain the
release of any such Liens or the release of property in the possession of a
common carrier; good faith deposits in connection with tenders, leases of real
estate or bids or contracts (other than contracts involving the borrowing of
money); pledges or deposits to secure public or statutory obligations; deposits
to secure (or in lieu of) surety, stay, appeal or customs bonds; and deposits to
secure the payment of taxes, assessments, customs duties or other similar
charges;

         (g)  any Lien arising by reason of deposits with, or the giving of any
form of security to, any governmental agency or any body created or approved by
law or governmental regulation, which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege or

34



--------------------------------------------------------------------------------



 



license, or to enable the Company or a Restricted Subsidiary to maintain
self-insurance or to participate in any arrangements established by law to cover
any insurance risks or in connection with workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters;

         (h)  the Liens of taxes, assessments or other governmental charges or
levies not at the time due, or the validity of which is being contested in good
faith;

         (i)  judgment Liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;

         (j)  easements or similar encumbrances, the existence of which does not
impair the use of the property subject thereto for the purposes for which it is
held or was acquired;

         (k)  the landlord’s interest under any lease of property;

         (l)  leases granted to others in the ordinary course of business;

         (m)  Sale and Lease-Back Transactions to the extent permitted by
Section 5.08; and

         (n)  contracts for the manufacture, construction, installation or
supply of property, products or services providing for a Lien upon advance,
progress or partial payments made pursuant to such contracts and upon any
material or supplies acquired, manufactured, constructed, installed or supplied
in connection with the performance of such contracts to secure such advance,
progress or partial payments.

Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (n) above) and the aggregate value of the Sale and
Lease-Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (b) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.

         SECTION 5.08. Limitations on Sale and Lease-Back. The Company will not,
and will not permit any Restricted Subsidiary to, sell or transfer (except to
the

35



--------------------------------------------------------------------------------



 



Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (i) of taking back a lease on such
property, except a lease for a temporary period (not exceeding 36 months), and
(ii) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless

         (a)  the Company or such Restricted Subsidiary would be entitled,
pursuant to the provisions of Section 5.07 hereof, to incur Secured Debt equal
in amount to the amount realized or to be realized upon such sale or transfer
secured by a mortgage on the property to be leased without equally and ratably
securing the Loans; or

         (b)  the Company or a Restricted Subsidiary shall, within 180 days of
the effective date of any such transaction, apply an amount equal to the value
of the property so leased (i) to the retirement (other than any mandatory
retirement) of Consolidated Funded Debt or Debt then outstanding of the Company
or any Restricted Subsidiary that was Funded Debt at the time it was created
(other than Consolidated Funded Debt or such other Debt owned by the Company or
any Restricted Subsidiary), or (ii) to the purchase of Principal Property having
a value at least equal to the value of such property; provided, however, that
the amount to be so applied pursuant to the preceding clause (i) or (ii) shall
be reduced by (A) the principal amount of any Loans repaid within 180 days of
the effective date of any such transaction and (B) the principal amount of
Consolidated Funded Debt or Debt that was Funded Debt at the time it was created
(other than Loans) retired by the Company or a Restricted Subsidiary within
180 days of the effective date of any such transaction; or

         (c)  the Sale and Lease-Back Transaction involved was an industrial
revenue bond, pollution control bond or similar financing arrangement between
the Company or any Restricted Subsidiary and any Federal, State or municipal
government or other governmental body or agency.

         The term “value” shall mean, with respect to a Sale and Lease-Back
Transaction, as of any particular time, the amount equal to the greater of (i)
the net proceeds of the sale of the property leased pursuant to such Sale and
Lease-Back Transaction or (ii) the fair value of such property at the time of
entering into such Sale and Lease-Back Transaction, as determined by the board
of directors of the Company (or a duly authorized committee thereof), in either
case divided first by the number of full years of the term of the lease and then
multiplied by the

36



--------------------------------------------------------------------------------



 



number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

         SECTION 5.09. Limitations on Change in Subsidiary Status. The Company
may designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:

         (a)  the Company will not permit any Subsidiary to be designated as an
Unrestricted Subsidiary unless at the time of such designation the Subsidiary so
designated does not own, directly or indirectly, any capital stock of any
Restricted Subsidiary or any Funded Debt or Secured Debt of the Company or any
Restricted Subsidiary;

         (b)  the Company will not permit any Restricted Subsidiary to be
designated as, or otherwise to become, an Unrestricted Subsidiary unless
immediately after such Restricted Subsidiary becomes an Unrestricted Subsidiary,
no Default shall exist;

         (c)  the Company will not permit any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary unless immediately after such Unrestricted
Subsidiary becomes a Restricted Subsidiary, no Default shall exist; and

         (d)  promptly after the designation of any Subsidiary as an
Unrestricted Subsidiary or as a Restricted Subsidiary, there shall be filed with
the Administrative Agent, a certificate of a duly authorized officer of the
Company stating that the provisions of this Section have been complied with in
connection with such designation.

ARTICLE 6
DEFAULTS

         SECTION 6.01. Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

         (a)  the Company shall fail to pay when due any principal of any Loan,
or shall fail to pay within seven days of the due date thereof any interest on
any Loan, any fees or any other amount payable hereunder;

         (b)  the Company shall fail to observe or perform any covenant or
agreement contained in Article 5 for 30 days after notice thereof has been given
to the Company by the Administrative Agent at the request of any Bank;

37



--------------------------------------------------------------------------------



 



         (c)  any representation or warranty made by the Company (i) in
Article 4 or (ii) pursuant to Section 3.03 on the date of any Borrowing shall
prove to have been incorrect in any material respect when made (or deemed made);

         (d)  the Company or any of its Subsidiaries shall fail to pay the
principal of or interest on Material Debt when due, or within any applicable
grace period, in accordance with the instrument or agreement under which the
same was created;

         (e)  any event or condition shall occur (including failure to pay
principal or interest) which results in the acceleration of the maturity of
Material Debt;

         (f)  (x) a Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder as in effect on
the date hereof) other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company shall acquire ownership, directly or indirectly, beneficially or of
record of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; or (y) a majority of the seats (other than vacant seats) on the board
of directors of the Company shall be occupied by Persons who were neither
(A) nominated by the board of directors of the Company nor (B) appointed by
directors so nominated;

         (g)  the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Company in an involuntary case
under the Federal bankruptcy laws, as now constituted or hereafter amended, or
any other applicable Federal or State bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days; or

         (h)  the commencement by the Company of a voluntary case under the
Federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the
consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action;

38



--------------------------------------------------------------------------------



 



then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Banks holding more than 50% in aggregate principal amount
of the Loans, by notice to the Company declare the Loans (together with accrued
interest thereon), fees and all other amounts payable hereunder to be, and the
Loans (together with accrued interest thereon), fees and all such other amounts
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above, without any notice to the Company or any other act by
the Administrative Agent or the Banks, the Commitments shall thereupon terminate
and the Loans (together with accrued interest thereon), fees and all other
amounts payable hereunder shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.

         SECTION 6.02. Notice of Default. The Administrative Agent shall give
notice to the Company under Section 6.01(b) promptly upon being requested to do
so by any Bank and shall thereupon notify all the Banks thereof.

ARTICLE 7
THE ADMINISTRATIVE AGENT

         SECTION 7.01. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.

         SECTION 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Company or any Subsidiary or affiliate of the Company as if it were not the
Administrative Agent hereunder.

         SECTION 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall

39



--------------------------------------------------------------------------------



 



not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

         SECTION 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

         SECTION 7.05. Liability of Administrative Agent. Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection herewith (i) with the consent or at the request of
the Required Banks or, when expressly required hereby, all the Banks or (ii) in
the absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Company; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement or any other instrument or writing furnished in connection herewith.
The Administrative Agent shall not incur any liability by acting in reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, telex, facsimile transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.

         SECTION 7.06. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Company) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitee’s gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.

         SECTION 7.07. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and

40



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

         SECTION 7.08. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving 30 days’ notice thereof to the Banks and the
Company. Upon any such resignation, the Required Banks shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

         SECTION 7.09. Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

         SECTION 7.10. Other Agents. Neither the Syndication Agents nor the
Co-Syndication Agents, in their capacities as such, shall have any duties or
obligations of any kind under this Agreement.

ARTICLE 8
CHANGE IN CIRCUMSTANCES

         SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Fixed Rate Loans:

         (a)  the Administrative Agent is advised by the Euro-Dollar Reference
Banks that deposits in dollars (in the applicable amounts) are not being offered
to the Euro-Dollar Reference Banks in the relevant market for such Interest
Period, or

41



--------------------------------------------------------------------------------



 



         (b)  in the case of Euro-Dollar Loans, Banks having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their
Euro-Dollar Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans, or to continue or convert
outstanding Loans as or into Euro-Dollar Loans, shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Company notifies the Administrative Agent at least two Domestic Business Days
before the date of any Fixed Rate Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
Fixed Rate Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing and (ii) if such Fixed Rate Borrowing is a
Competitive Bid LIBOR Borrowing, the Competitive Bid LIBOR Loans comprising such
Borrowing shall bear interest for each day from and including the first day to
but excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.

         SECTION 8.02. Illegality. (a) If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Euro-Dollar Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Euro-Dollar Lending Office) to make, maintain or fund its
Euro-Dollar Loans and such Bank shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Company, whereupon until such Bank notifies the Company and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans or continue outstanding Loans
as Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the sole judgment of such Bank, be otherwise
disadvantageous to such Bank.

42



--------------------------------------------------------------------------------



 



         (b)  If such notice is given, each Euro-Dollar Loan of such Bank then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Bank may lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan
to such day or (ii) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day. Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Dollar Loans of the other Banks.

         SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after (x)
the date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of the related Competitive Bid Quote, in the
case of any Competitive Bid Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Fixed Rate Loans or its
obligation to make Fixed Rate Loans and the result of any of the foregoing is to
increase the cost to such Bank (or its Applicable Lending Office) of making or
maintaining any Fixed Rate Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
with respect thereto, by an amount deemed by such Bank to be material, then,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Company shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such increased cost or reduction.

         (b)  If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the

43



--------------------------------------------------------------------------------



 



force of law) of any such authority, central bank or comparable agency has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank (with
a copy to the Administrative Agent), the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction.

         (c)  Each Bank will promptly notify the Company and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods. Notwithstanding
the foregoing subsections (a) and (b) of this Section 8.03, the Company shall
only be obligated to compensate any Bank for any amount arising or accruing
during (i) any time or period commencing not more than 90 days prior to the date
on which such Bank notifies the Administrative Agent and the Company that it
proposes to demand such compensation and identifies to the Administrative Agent
and the Company the statute, regulation or other basis upon which the claimed
compensation is or will be based and (ii) any time or period during which,
because of the retroactive application of such statute, regulation or other such
basis, such Bank did not know that such amount would arise or accrue.

         SECTION 8.04. Taxes. (a) For purposes of this Section 8.04, the
following terms have the following meanings:

         “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings with respect to any payment by the
Company pursuant to this Agreement, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Lending Office is
located or by any State, possession or territory of the United States in which
such Bank or the Administrative Agent (as

44



--------------------------------------------------------------------------------



 



the case may be) is doing business and (ii) in the case of each Bank, any United
States withholding tax imposed on such payments but only to the extent that such
Bank is subject to United States withholding tax at the time such Bank first
becomes a party to this Agreement.

         “Other Taxes” means any present or future stamp or documentary taxes
and any other excise or property taxes, or similar charges or levies, which
arise from any payment made pursuant to this Agreement or from the execution or
delivery of, or otherwise with respect to, this Agreement.

         (b)  Any and all payments by the Company to or for the account of any
Bank or the Administrative Agent hereunder shall be made without deduction for
any Taxes or Other Taxes; provided that, if the Company shall be required by law
to deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 8.04) such Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) the Company shall
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof.

         (c)  The Company agrees to indemnify each Bank and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be paid within 15 days after such Bank or the Administrative Agent (as the case
may be) makes demand therefor.

         (d)  Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Company (but
only so long as such Bank remains lawfully able to do so), shall provide the
Company with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces

45



--------------------------------------------------------------------------------



 



the rate of withholding tax on payments of interest for the account of such Bank
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

         (e)  For any period with respect to which a Bank has failed to provide
the Company with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.04(b) or (c) with
respect to Taxes imposed by the United States; provided that if a Bank, which is
otherwise exempt from or subject to a reduced rate of withholding tax, becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes.

         (f)  If the Company is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.04, then such Bank will change
the jurisdiction of its Applicable Lending Office if, in the sole judgment of
such Bank, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Bank.

         SECTION 8.05. Base Rate Loans Substituted for Affected Fixed Rate
Loans. If (i) the obligation of any Bank to make, or to continue or convert
outstanding Loans as or to, Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (ii) any Bank has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Dollar Loans and the Company shall, by at least
five Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, all Loans which would otherwise be made by such Bank
as (or continued as or converted to) Euro-Dollar Loans shall be made instead as
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Fixed Rate Loans of the other Banks). If such
Bank notifies the Company that the circumstances giving rise to such suspension
or demand for compensation no longer exist, the principal amount of each such
Base Rate Loan shall be converted into a Euro-Dollar Loan on the first day of
the next succeeding Interest Period applicable to the related Euro-Dollar Loans
of the other Banks.

46



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS

         SECTION 9.01. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Company or the Administrative Agent, at its address,
facsimile number or telex number set forth on the signature pages hereof, (y) in
the case of any Bank, at its address, facsimile number or telex number set forth
in its Administrative Questionnaire or (z) in the case of any party, such other
address, facsimile number or telex number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (i) if given by telex,
when such telex is transmitted to the telex number specified in this Section and
the appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.

         SECTION 9.02. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

         SECTION 9.03. Expenses; Indemnification. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses of the Administrative Agent, including
fees and disbursements of special counsel for the Administrative Agent, in
connection with the preparation and administration of this Agreement, any waiver
or consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each Bank, including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.

         (b)  The Company agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee

47



--------------------------------------------------------------------------------



 



harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct or breach of an express obligation under this Agreement as determined
by a court of competent jurisdiction.

         SECTION 9.04. Sharing of Set-offs. Each Bank agrees that if it shall,
by exercising any right of set-off or counterclaim or otherwise, receive payment
of a proportion of the aggregate amount of principal and interest then due with
respect to any Loan held by it which is greater than the proportion received by
any other Bank in respect of the aggregate amount of principal and interest then
due with respect to any Loan held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Company other than its
indebtedness hereunder. The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, if acquired pursuant to the foregoing arrangements or if the Company has
otherwise received notice of the granting of such participation, may exercise
rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.

         SECTION 9.05. Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Company and the Required Banks (and, if the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that no such amendment or waiver shall, unless signed by all
the Banks, (i) increase or decrease the Commitment of any Bank (except for a
ratable decrease in the Commitments of all Banks) or subject any Bank to any
additional obligation, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for termination of
any Commitment or (iv) change the percentage of the Commitments or of the

48



--------------------------------------------------------------------------------



 



aggregate unpaid principal amount of the Loans, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement.

         SECTION 9.06. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Company may not
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Banks.

         (b)  Any Bank may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment,
including all or a portion of its Loans at the time owing to it. In the event of
any such grant by a Bank of a participating interest to a Participant, whether
or not upon notice to the Company and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Company and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Company hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii) or
(iv) of Section 9.05 without the consent of the Participant. The Company agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).

         (c)  Any Bank may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000) of all, of its rights and
obligations under this Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit F hereto executed by such Assignee and such transferor Bank,
with (and subject to) the subscribed consent (which may not be unreasonably
withheld) of the Company (so long as no Event of Default exists) and the
Administrative Agent; provided that, if an Assignee is an Approved Fund, an
affiliate of such transferor Bank or was a Bank immediately before such
assignment, no such consent shall be required, and provided further that such

49



--------------------------------------------------------------------------------



 



assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Competitive Bid Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the Administrative Agent shall record in the
Register the information relating to such assignment. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph. In connection with any such assignment,
the transferor Bank shall pay to the Administrative Agent an administrative fee
for processing such assignment in the amount of $2,500. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Company and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04.

         (d)  Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Loans to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

         (e)  No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

         (f)  The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices in the State of
Delaware or New York a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent and the Banks may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for

50



--------------------------------------------------------------------------------



 



inspection by the Company and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

         SECTION 9.07. Designated Banks. (a) Subject to the provisions of this
subsection (a), any Bank may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Bank pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Bank and its Eligible Designee shall have
signed an agreement substantially in the form of Exhibit G hereto (a
“Designation Agreement”) and the Company and the Administrative Agent shall have
signed their respective consents thereto, such Eligible Designee shall become a
Designated Bank for purposes of this Agreement. The Designating Bank shall
thereafter have the right to permit such Designated Bank to provide all or a
portion of the Loans to be made by such Designating Bank pursuant to
Section 2.01 or 2.03, and the making of such Loans or portion thereof shall
satisfy the obligation of the Designating Bank to the same extent, and as if,
such Loans or portion thereof were made by the Designating Bank. As to any Loans
or portion thereof made by it, each Designated Bank shall have all the rights
that a Bank making such Loans or portion thereof would have had under this
Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Designating Bank and (y) its
Designating Bank shall remain solely responsible to the other parties hereto for
the performance of such Designated Bank’s obligations under this Agreement,
including its obligations in respect of the Loans or portion thereof made by it.
If a promissory note has been issued to the Designating Bank pursuant to
Section 2.05(d), no additional promissory note shall be required to evidence the
Loans or portion thereof made by a Designated Bank; and the Designating Bank
shall be deemed to hold such promissory note as agent for its Designated Bank to
the extent of the Loans or portion thereof funded by such Designated Bank. Each
Designating Bank shall act as administrative agent for its Designated Bank and
give and receive notices and other communications on its behalf. Any payments
for the account of any Designated Bank shall be paid to its Designating Bank as
administrative agent for such Designated Bank and neither the Company nor the
Administrative Agent shall be responsible for any Designating Bank’s application
of such payments. In addition, any Designated Bank may, with notice to (but
without the prior written consent of) the Company and the Administrative Agent,
(i) assign all or portions of its interest in any Loans to its Designating Bank
or to any financial institutions consented to by the Company and the
Administrative Agent that provide liquidity and/or credit facilities to or for
the account of such Designated Bank to support the funding of Loans or portions
thereof made by it and (ii) disclose on a confidential basis pursuant to a
confidentiality agreement satisfactory in form and substance to the Company any
non-public information relating to its Loans or

51



--------------------------------------------------------------------------------



 



portions thereof to any rating agency, commercial paper dealer or provider of
any guarantee, surety, credit or liquidity enhancement to such Designated Bank.

         (b)  Each party to this Agreement agrees that it will not institute
against, or join any other person in instituting against, any Designated Bank
any bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Bank is paid in full. The
Designating Bank for each Designated Bank agrees to indemnify, save, and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of its inability to institute any such proceeding against such Designated
Bank. This subsection (b) shall survive the termination of this Agreement.

         SECTION 9.08. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

         SECTION 9.09. Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York. The Company hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

         SECTION 9.10. Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

         SECTION 9.11. Waiver of Jury Trial. EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

52



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

          ROCKWELL AUTOMATION, INC.      

              By:            

--------------------------------------------------------------------------------

Name:         Title:

              Address:   777 East Wisconsin Avenue         Suite 1400        
Milwaukee, Wisconsin 53202     Attention:         Telecopy:         Internet
Address:    

          JPMORGAN CHASE BANK,
as Administrative Agent

              By:            

--------------------------------------------------------------------------------

Name:         Title:

              Address:   270 Park Avenue         New York, New York 10017    
Attention:         Telecopy:    

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $30,500,000   JPMORGAN CHASE BANK               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   BANK OF AMERICA, N.A.               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   UBS AG, STAMFORD BRANCH               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   CITIBANK, N.A.               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   DEUTSCHE BANK AG         NEW YORK BRANCH               By:
           

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   MELLON BANK, N.A.               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $26,500,000   WELLS FARGO BANK, N.A.               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $20,750,000   BANK ONE, NA               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $20,750,000   COMERICA BANK               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $20,750,000   KEYBANK NATIONAL ASSOCIATION               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $20,750,000   THE BANK OF NOVA SCOTIA               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $15,000,000   THE BANK OF NEW YORK               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $15,000,000   U.S. BANK NATIONAL ASSOCIATION               By:          
 

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $15,000,000   CREDIT LYONNAIS NEW YORK BRANCH               By:        
   

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $10,000,000   THE NORTHERN TRUST COMPANY               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

          Commitments        

--------------------------------------------------------------------------------

        $10,000,000   M&I MARSHALL & ILSLEY BANK               By:            

--------------------------------------------------------------------------------

        Name:         Title:               By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 

         

--------------------------------------------------------------------------------

Total Commitments                   $337,500,000

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

         The “Euro-Dollar Margin” and “Facility Fee Rate” for any day are the
respective percentages set forth below in the relevant table in the applicable
row under the column corresponding to the Status that exists on such day,
provided that the “Euro-Dollar Margin” shall be equal to the percentage so
determined plus 0.125% per annum for any day on which Utilization exceeds 50%.

                                                      Three-Year Facility    

--------------------------------------------------------------------------------

Status   Level I   Level II   Level III   Level IV   Level V   Level VI

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Euro-Dollar Margin
    0.1450 %     0.2100 %     0.2750 %     0.3750 %     0.6000 %     0.8000 %
Facility Fee Rate
    0.0800 %     0.0900 %     0.1000 %     0.1250 %     0.1500 %     0.2000 %

         For purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

         “Level I Status” exists at any date if, at such date, the Company’s
senior unsecured debt is rated A+ or higher by S&P or A1 or higher by Moody’s.

         “Level II Status” exists at any date if, at such date, (i) the
Company’s senior unsecured long-term debt is rated A or higher by S&P or A2 or
higher by Moody’s and (ii) Level I Status does not exist.

         “Level III Status” exists at any date if, at such date, (i) the
Company’s senior unsecured long-term debt is rated A- or higher by S&P or A3 or
higher by Moody’s and (ii) neither Level I Status nor Level II Status exists.

         “Level IV Status” exists at any date if, at such date, (i) the
Company’s senior unsecured long-term debt is rated BBB+ or higher by S&P or Baa1
or higher by Moody’s and (ii) none of Level I Status, Level II Status or Level
III Status exists.

         “Level V Status” exists at any date if, at such date, (i) the Company’s
senior unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher
by Moody’s, and (ii) none of Level I Status, Level II Status, Level III Status
or Level IV Status exists.

         “Level VI Status” exists at any date if, at such date, no other Status
exists.

         “Moody’s” means Moody’s Investors Service, Inc.

1



--------------------------------------------------------------------------------



 



         “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

         “Status” refers to the determination of which of Level I Status, Level
II Status, Level III Status, Level IV Status, Level V Status, or Level VI Status
exists at any date.

         “Utilization” means, at any date, the percentage equivalent of a
fraction (i) the numerator of which is the aggregate outstanding principal
amount of the Loans at such date and (ii) the denominator of which is the
aggregate amount of the Commitments at such date, provided that if any Loans
remain outstanding following the termination of the Commitments, Utilization
shall be deemed to be 100%.

         The credit ratings to be utilized for purposes of this Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Company shall be disregarded. The rating in effect at any date is that in
effect at the close of business on such date. In the event of split ratings from
Moody’s and S&P, (i) if the ratings are one full rating category apart, Status
shall be determined by the higher of the two ratings and (ii) if the ratings are
more than one full rating category apart, Status shall be determined based on
the rating at the midpoint between the two ratings, provided that if there is no
rating at the midpoint between the two ratings, then the lowest of the
intermediate ratings shall apply (e.g., A+/A2 results in Level I Status, A+/A3
results in Level II Status, and A+/Baa1 results in Level III Status). If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Banks shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

2



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Competitive Bid Quote Request

          [Date]



To:   JPMorgan Chase Bank (the “Administrative Agent”)   From:   Rockwell
Automation, Inc.   Re:   Three-Year Credit Agreement (as the same may be amended
from time to time, the “Credit Agreement”) dated as of October 29, 2002 among
the Company, the Banks parties thereto, the Syndication Agents and
Co-Syndication Agents named therein, and the Administrative Agent

         We hereby give notice pursuant to Section 2.03 of the Credit Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Borrowing(s):

Date of Borrowing: __________________

          Principal Amount*   Interest Period**

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$
   

         Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]



--------------------------------------------------------------------------------

*   Amount must be $25,000,000 or a larger multiple of $1,000,000. **   Not less
than one month (LIBOR Auction) or not less than 7 days (Absolute Rate Auction),
subject to the provisions of the definition of Interest Period.

A-1



--------------------------------------------------------------------------------



 



         Terms used herein have the meanings assigned to them in the Credit
Agreement.

              ROCKWELL AUTOMATION, INC.               By:            

--------------------------------------------------------------------------------

        Name:         Title:

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

Form of Invitation for Competitive Bid Quotes



To:   [Name of Bank]   Re:   Invitation for Competitive Bid Quotes to Rockwell
Automation, Inc. (the “Company”)

         Pursuant to Section 2.03 of the Three-Year Credit Agreement dated as of
October 29, 2002 among the Company, the Banks parties thereto, the Syndication
Agents and Co-Syndication Agents named therein, and the undersigned, as
Administrative Agent, we are pleased on behalf of the Company to invite you to
submit Competitive Bid Quotes to the Company for the following proposed
Competitive Bid Borrowing(s):

Date of Borrowing:      

          Principal Amount   Interest Period

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$
   

         Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]

         Please respond to this invitation by no later than [2:00 P.M.] [9:30
A.M.] (New York City time) on [date].

              JPMORGAN CHASE BANK,         as Administrative Agent              
By:            

--------------------------------------------------------------------------------

        Authorized Officer

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Competitive Bid Quote



To:   JPMorgan Chase Bank, as Administrative Agent   Re:   Competitive Bid Quote
to Rockwell Automation, Inc. (the “Company”)

         In response to your invitation on behalf of the Company
dated                    ,       , we hereby make the following Competitive Bid
Quote on the following terms:



1.   Quoting Bank:   2.   Person to contact at Quoting Bank:   3.   Date of
Borrowing:                         *   4.   We hereby offer to make Competitive
Bid Loan(s) in the following principal amounts, for the following Interest
Periods and at the following rates:

                          Principal   Interest   Competitive Bid        
Amount**   Period***   [Margin]****   [Absolute Rate]*****

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$
           
$
           



--------------------------------------------------------------------------------

*   As specified in the related Invitation. **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Bank is
willing to lend. Bids must be made for $5,000,000 or a larger multiple of
$1,000,000. ***   Not less than one month or not less than 7 days, as specified
in the related Invitation. No more than five bids are permitted for each
Interest Period. ****   Margin over or under the London Interbank Offered Rate
determined for the applicable Interest Period. Specify percentage (to the
nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”. *****   Specify
rate of interest per annum (to the nearest 1/10,000th of 1%).

C-1



--------------------------------------------------------------------------------



 

          [Provided, that the aggregate principal amount of Competitive Bid
Loans for which the above offers may be accepted shall not exceed $     .]*

         We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Three-Year Credit
Agreement dated as of October 29, 2002 among the Company, the Banks parties
thereto, the Syndication Agents and Co-Syndication Agents named therein, and
yourselves, as Administrative Agent, irrevocably obligate(s) us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.

                  Very truly yours,                   [NAME OF BANK]            
Dated:     By:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

          Authorized Officer

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

OPINION OF
COUNSEL FOR THE COMPANY

[Effective Date]

To the Banks and the Administrative Agent
  Referred to Below
c/o JPMorgan Chase Bank,
as Administrative Agent
270 Park Avenue
New York, New York 10017

Dear Sirs:

         I am the Senior Vice President, General Counsel and Secretary of
Rockwell Automation, Inc., a Delaware corporation (the “Company”), and in such
capacity, I have acted as counsel for the Company in connection with the
execution and delivery of a Three-Year Credit Agreement (the “Credit Agreement”)
dated as of October 29, 2002 among the Company, the Banks listed on the
signature pages thereof, Bank of America, N.A., Citibank, N.A., Deutsche Bank
Securities Inc., and UBS AG, Stamford Branch, as Syndication Agents, Mellon
Bank, N.A. and Wells Fargo Bank, N.A., as Co-Syndication Agents, and JPMorgan
Chase Bank, as Administrative Agent. All the capitalized terms used in this
opinion and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement. This opinion is being rendered to you at the
request of the Company pursuant to Section 3.01(b) of the Credit Agreement.

         I have examined originals or copies, certified or otherwise identified
to my satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. As to questions of fact material to this opinion, I have, when relevant
facts were not independently established, relied upon certifications of
appropriate officers of the Company. In rendering this opinion, I have assumed
the genuineness of all signatures (except the signatures on behalf of the
Company on the Credit Agreement), the authenticity of all documents submitted to
me as originals and the conformity to authentic original documents of all
documents submitted to me as certified, conformed or photostatic copies.

D-1



--------------------------------------------------------------------------------



 



         Upon the basis of the foregoing, I am of the opinion that:

         1.     The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware and has all corporate powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

         2.     The execution, delivery and performance by the Company of the
Credit Agreement and borrowing of the Loans are within the Company’s corporate
powers; have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official of the State of New York or the United States of America; do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Company or
of any agreement, judgment, injunction, order, decree or other instrument known
to me and binding upon the Company or any of its Subsidiaries; and do not result
in the creation or imposition of any Lien on any asset of the Company or any of
its Subsidiaries under any such provision.

         3.     The Credit Agreement constitutes a valid and binding agreement
of the Company enforceable in accordance with its terms, except as the same may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

         4.     Except as disclosed in the Company’s report on Form 10-K for the
fiscal year ended September 30, 2001, and the Company’s reports on Form 10-Q for
the fiscal quarters ended December 31, 2001, March 31, 2002, and June 30, 2002,
there is no action, suit or proceeding pending against, or to the best of my
knowledge threatened against or affecting, the Company or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official, in which there is a reasonable probability of an adverse decision
which could materially adversely affect the business or consolidated financial
position of the Company and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the borrowing of the Loans.

         In giving the opinion set forth above, I express no opinion as to:

         (i)  the enforceability of any provisions contained in the Credit
Agreement that purport to establish (or may be construed to establish)
evidentiary standards, or any provisions in the Credit Agreement to the effect
that

D-2



--------------------------------------------------------------------------------



 



modifications, amendments or waivers of or with respect to the Credit Agreement
that are not in writing will be ineffective;

         (ii)  the enforceability of forum selection clauses in Federal courts;

         (iii)  the compliance or noncompliance with any financial tests, ratios
or covenants in the Credit Agreement;

         (iv)  the effect of the compliance or noncompliance of the
Administrative Agent or any Bank with any state or federal laws or regulations
(including, without limitation, any unpublished order, decree, or directive
issued by any governmental authority) applicable to the Administrative Agent or
Banks because of its legal or regulatory status, the nature of its business, or
its authority to conduct business in any jurisdiction; and

         (v)  the enforceability of any provisions providing for
indemnification, to the extent such indemnification is against public policy.

         I am a member of the Bar of the State of New York and do not for
purposes of this opinion purport to be an expert on the laws of any other
jurisdiction except the federal laws of the United States and, to the extent
applicable to the opinions hereinabove expressed, the General Corporation Law of
the State of Delaware. Accordingly, the foregoing opinion is limited to such
matters as depend upon the application of those laws.

         This opinion is rendered solely to you in connection with the above
matter and may not be relied upon by you for any other purpose, or by any other
Person, without my prior written consent.

Very truly yours,

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E

OPINION OF
DAVIS POLK & WARDWELL,
SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT

[Effective Date]

To the Banks and the Administrative Agent
  Referred to Below
c/o JPMorgan Chase Bank, as Administrative Agent
270 Park Avenue
New York, New York 10017

Dear Sirs:

         We have participated in the preparation of the Three-Year Credit
Agreement (the “Credit Agreement”) dated as of October 29, 2002 among Rockwell
Automation, Inc., a Delaware corporation (the “Company”), the banks listed on
the signature pages thereof (the “Banks”), Bank of America, N.A., Citibank,
N.A., Deutsche Bank Securities Inc., and UBS AG, Stamford Branch, as Syndication
Agents, Mellon Bank, N.A. and Wells Fargo Bank, N.A., as Co-Syndication Agents,
and JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”),
and have acted as special counsel for the Administrative Agent for the purpose
of rendering this opinion pursuant to Section 3.01(c) of the Credit Agreement.
Terms defined in the Credit Agreement are used herein as therein defined.

         We have examined originals or copies, certified or otherwise identified
to our satisfaction, of such documents, corporate records, certificates of
public officials and other instruments and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

         Upon the basis of the foregoing, we are of the opinion that:

         1.     The execution, delivery and performance by the Company of the
Credit Agreement and the borrowing of Loans are within the Company’s corporate
powers and have been duly authorized by all necessary corporate action.

E-1



--------------------------------------------------------------------------------



 



         2.     The Credit Agreement constitutes a valid and binding agreement
of the Company enforceable in accordance with its terms, except as the same may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity.

         We are members of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the federal law of the
United States of America and the General Corporation Law of the State of
Delaware. In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any Bank is located which limits the rate of interest that such Bank may
charge or collect.

         This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person without our prior written consent.

Very truly yours,

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

ASSIGNMENT AND ASSUMPTION AGREEMENT

         AGREEMENT dated as of      ,      among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ROCKWELL AUTOMATION, INC. (the “Company”) and
JPMORGAN CHASE BANK, as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H

         WHEREAS, this Assignment and Assumption Agreement (the “Agreement”)
relates to the Three-Year Credit Agreement dated as of October 29, 2002 among
the Company, the Assignor and the other Banks party thereto, as Banks, Bank of
America, N.A., Citibank, N.A., Deutsche Bank Securities Inc., and UBS AG,
Stamford Branch, as Syndication Agents, Mellon Bank, N.A. and Wells Fargo Bank,
N.A., as Co-Syndication Agents, and the Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”);

         WHEREAS, as provided under the Credit Agreement, the Assignor has a
Commitment to make Loans to the Company in an aggregate principal amount at any
time outstanding not to exceed $     ;

         WHEREAS, Committed Loans made to the Company by the Assignor under the
Credit Agreement in the aggregate principal amount of $      are outstanding at
the date hereof; and

         WHEREAS, the Assignor proposes to assign to the Assignee all of the
rights of the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $      (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

         NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

         SECTION 1. Definitions. All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.

         SECTION 2. Assignment. The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from

F-1



--------------------------------------------------------------------------------



 



the Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Loans made by the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor, the Assignee, the Company and the
Administrative Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Bank under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount and acquire the rights of the Assignor with respect to a
corresponding portion of each of its outstanding Committed Loans, and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

         SECTION 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.* It is
understood that facility fees accrued to the date hereof are for the account of
the Assignor and such fees accruing from and including the date hereof with
respect to the Assigned Amount are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.

         [SECTION 4. Consent of the Company and the Administrative Agent. This
Agreement is conditioned upon the consent of the Company and the Administrative
Agent pursuant to Section 9.06(c) of the Credit Agreement. The execution of this
Agreement by the Company and the Administrative Agent is evidence of this
consent.**]

         SECTION 5. Promissory Note. Pursuant to Section 9.06(c) of the Credit
Agreement, the Company agrees, if requested by the Assignee, to execute and
deliver a promissory note payable to the order of the Assignee to evidence the
assignment and assumption provided for herein.



--------------------------------------------------------------------------------

*   Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by Assignee, net of any portion of any upfront
fee to be paid by the Assignor to the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum. **   Delete if consent of the Company and the Administrative
Agent is not required.

F-2



--------------------------------------------------------------------------------



 



         SECTION 6. Non-Reliance on Assignor. The Assignor makes no
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition, or statements of the
Company, or the validity and enforceability of the obligations of the Company in
respect of the Credit Agreement. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Company.

         SECTION 7. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

         SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

         IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

              [ASSIGNOR]               By:            

--------------------------------------------------------------------------------

        Title:               [ASSIGNEE]               By:            

--------------------------------------------------------------------------------

        Title:               ROCKWELL AUTOMATION, INC.               By:        
   

--------------------------------------------------------------------------------

        Title:

F-3



--------------------------------------------------------------------------------



 

              JPMORGAN CHASE BANK,         as Administrative Agent              
By:            

--------------------------------------------------------------------------------

        Title:

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G

DESIGNATION AGREEMENT

dated as of ________________ __, _____

         Reference is made to the Three-Year Credit Agreement dated as of
October 29, 2002 (as amended from time to time, the “Credit Agreement”) among
Rockwell Automation, Inc., a Delaware corporation (the “Company”), the Banks
party thereto, Bank of America, N.A., Citibank, N.A., Deutsche Bank Securities
Inc., and UBS AG, Stamford Branch, as Syndication Agents, Mellon Bank, N.A. and
Wells Fargo Bank, N.A., as Co-Syndication Agents, and JPMorgan Chase Bank, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

                       (the “Designator”) and                           (the
“Designee”) agree as follows:

         1.     The Designator designates the Designee as its Designated Bank
under the Credit Agreement and the Designee accepts such designation.

         2.     The Designator makes no representations or warranties and
assumes no responsibility with respect to the financial condition of the Company
or the performance or observance by the Company of any of its obligations under
the Credit Agreement or any other instrument or document furnished pursuant
thereto.

         3.     The Designee (i) confirms that it is an Eligible Designee; (ii)
appoints and authorizes the Designator as its administrative agent and
attorney-in-fact and grants the Designator an irrevocable power of attorney to
receive payments made for the benefit of the Designee under the Credit Agreement
and to deliver and receive all communications and notices under the Credit
Agreement, if any, that the Designee is obligated to deliver or has the right to
receive thereunder; (iii) acknowledges that the Designator retains the sole
right and responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement; and (iv) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement, all subject
to Section 9.05 of the Credit Agreement.

         4.     The Designee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Article 4 or delivered pursuant to Article 5 thereof and such
other documents

G-1



--------------------------------------------------------------------------------



 



and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement and (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Designator
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement.

         5.     Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Company, it will be
delivered to the Administrative Agent for its consent. This Designation
Agreement shall become effective when the Administrative Agent and the Company
consent hereto or on any later date specified on the signature page hereof.

         6.     Upon the effectiveness hereof, the Designee shall have the right
to make Loans or portions thereof as a Bank pursuant to Section 2.01 or 2.03 of
the Credit Agreement and the rights of a Bank related thereto. The making of any
such Loans or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.

         7.     This Designation Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

          Effective Date:                    ,                             [NAME
OF DESIGNATOR]               By:            

--------------------------------------------------------------------------------

        Name:         Title:

G-2



--------------------------------------------------------------------------------



 

              [NAME OF DESIGNEE]               By:            

--------------------------------------------------------------------------------

        Name:         Title:                    The undersigned consent to the
foregoing designation.               ROCKWELL AUTOMATION, INC.               By:
           

--------------------------------------------------------------------------------

        Name:         Title:               JPMORGAN CHASE BANK,         as
Administrative Agent               By:            

--------------------------------------------------------------------------------

        Name:         Title:

G-3